Name: Commission Regulation (EEC) No 3999/87 of 23 December 1987 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 377 / 41 COMMISSION REGULATION (EEC) No 3999 / 87 of 23 December 1987 amending Regulation (EEC) No 727 / 70 on the common organization of the market in raw tobacco to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as amended by Regulation (EEC) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which apear in Council Regulation (EEC ) No 727 / 70 ( 3 ), as last amended by Regulation (EEC) No 1974 / 87 ( 4 ), according Article 1 Article 1 of Regulation (EEC) No 727 / 70 is replaced by the following : 'A common organization shall be established for the market in raw tobacco . This organization shall comprise a price and trading system for unmanufactured tobacco and tobacco refuse falling within heading No 2401 of the combined nomenclature .' Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 ( 3 ) OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 4 ) OJ No L 184 , 3 . 7 . 1987 , p. 30 .